EXECUTION COPY


OMNIBUS AMENDMENT NO. 1


This OMNIBUS AMENDMENT NO. 1, dated as of February 14, 2017 (this “Amendment”),
is entered into by and among COFINA FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), CHS INC. (“CHS”), a Minnesota corporation, as
Servicer (in such capacity, the “Servicer”) and as an Originator, CHS CAPITAL,
LLC, as an Originator (together with CHS, the “Originators”), the CONDUIT
PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS set forth on the signature
pages hereto, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and U.S.
BANK NATIONAL ASSOCIATION, as custodian (the “Custodian”), and is (i) the first
amendment to the RFA (as defined below) and (ii) the first amendment to the
Custodian Agreement (as defined below).
RECITALS
A.WHEREAS, the Seller, the Servicer, the Purchasers, the Purchaser Agents and
the Administrative Agent have entered into that certain Receivables Financing
Agreement, dated as of July 22, 2016 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “RFA”);
B.    WHEREAS, pursuant to and in accordance with Section 13.1 of the RFA, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent desire to amend the RFA in certain respects as provided
herein;
C.    WHEREAS, the Seller, the Administrative Agent and the Custodian have
entered into that certain Custodian Agreement, dated as of July 22, 2016 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Custodian Agreement”);
D.    WHEREAS, pursuant to and in accordance with Section 26 of the Custodian
Agreement, the Seller, the Administrative Agent and the Custodian desire to
amend the Custodian Agreement in certain respects as provided herein;
E.    WHEREAS, the Originators and the Seller have entered into that certain
Sale and Contribution Agreement, dated as of July 22, 2016 (as amended,
restated, supplemented or otherwise modified through the date hereof, the “Sale
Agreement” and, together with the RFA and the Custodian Agreement, the
“Agreements”); and
F.    WHEREAS, pursuant to and in accordance with Section 8.1 of the Sale
Agreement, the Originators, the Seller, the Administrative Agent and the
Purchasers desire to amend the Sale Agreement in certain respects as provided
herein.
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


 
 
 




--------------------------------------------------------------------------------




SECTION 1.    Definitions and Interpretation. Each capitalized term used but not
defined herein has the meaning ascribed thereto in Appendix A to the RFA. The
rules of interpretation set forth in Appendix A to the RFA are hereby
incorporated as if fully set forth herein.
SECTION 2.    Amendments to the RFA. The Seller, the Servicer, the Purchasers,
the Purchaser Agents and the Administrative Agent hereby agree that the RFA is
amended as follows:
(a)    Clause (hh) of Section 6.1 of the RFA is hereby amended and restated in
its entirety to read as follows:
“(hh)    Not later than the fortieth (40th) day following the Closing Date or
the fifth (5th) Business Day following the applicable date the Seller acquires
an interest in any Pool Loans pursuant to the Sale Agreement, the Seller shall
deliver or cause to be delivered directly to the Custodian for the benefit of
the Affected Parties the Custodian File relating to such Pool Loans, and,
notwithstanding the foregoing, on or prior to the later of (x) the Obligor Note
Delivery Date and (y) the fifth (5th) Business Day following the applicable date
the Seller acquires an interest in such Pool Loans pursuant to the Sale
Agreement, shall cause all Obligor Notes (other than any Obligor Note that has
been signed electronically) related to such Pool Loans to be (i) duly indorsed
in blank with note transfer powers in the form set forth in the Custodian
Agreement and (ii) delivered to the Custodian. Not later than the fifth (5th)
Business Day following any amendment or modification to any Loan Document, the
Seller shall deliver or cause to be delivered such Loan Document to the
Custodian.”.
(b)    Clause (y) of Section 6.2 of the RFA is hereby amended and restated in
its entirety to read as follows:
“(y)    Not later than the fortieth (40th) day following the Closing Date or the
fifth (5th) Business Day following the applicable date the Seller acquires an
interest in any Pool Loans pursuant to the Sale Agreement, the Servicer shall
deliver or cause to be delivered directly to the Custodian for the benefit of
the Affected Parties the Custodian File relating to such Pool Loans, and,
notwithstanding the foregoing, on or prior to the later of (x) the Obligor Note
Delivery Date and (y) the fifth (5th) Business Day following the applicable date
the Seller acquires an interest in such Pool Loans pursuant to the Sale
Agreement, shall cause all Obligor Notes (other than any Obligor Note that has
been signed electronically) relating to such Pool Loans to be (i) duly indorsed
in blank with note transfer powers in the form set forth in the Custodian
Agreement and (ii) delivered to the Custodian. Not later than the fifth (5th)
Business Day following any amendment or modification to any Loan Document, the
Servicer shall deliver or cause to be delivered such Loan Document to the
Custodian”.
(c)    Clause (e)(i) of Section 7.1 of the RFA is hereby amended by replacing
the text “modify the payment terms” where it appears therein with the text
“modify the principal payment terms” in its place.


 
2
 




--------------------------------------------------------------------------------




(d)    Clause (d)(i) of Section 7.2 of the RFA is hereby amended by replacing
the text “modify, the payment terms” where it appears therein with the text
“modify, the principal payment terms” in its place.
(e)    The following definition is hereby added to Appendix A to the RFA in the
appropriate alphabetical sequence:
“Obligor Note Delivery Date” means July 20, 2017.”.
(f)    Clause (iii) of the definition of “Account Debtor Concentration Overage
Amount” in Appendix A to the RFA is hereby amended and restated in its entirety
to read as follows:
“(iii)    the aggregate Unpaid Balance of all Eligible Receivables the Account
Debtors of which are principally located in each of the following states
(individually) cannot exceed 30% (in the case of the largest state in terms of
the aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans),
25% (in the case of the second (2nd) largest state in terms of the aggregate
Unpaid Balance of all Eligible Receivables and Eligible Loans), and 15% (in the
case of the third (3rd) largest state in terms of the aggregate Unpaid Balance
of all Eligible Receivables and Eligible Loans);”.
(g)    Clause (ii) of the definition of “Concentration Overage Amount (Loans)”
in Appendix A to the RFA is hereby amended and restated in its entirety to read
as follows:
“(ii)    the aggregate Unpaid Balance of all Eligible Loans the Obligors of
which are principally located in each of the following states (individually)
cannot exceed 30% (in the case of the largest state in terms of the aggregate
Unpaid Balance of all Eligible Receivables and Eligible Loans), 25% (in the case
of the second (2nd) largest state in terms of the aggregate Unpaid Balance of
all Eligible Receivables and Eligible Loans), and 15% (in the case of the third
(3rd) largest state in terms of the aggregate Unpaid Balance of all Eligible
Receivables and Eligible Loans);”.
(h)    Clause (ee) of the definition of “Eligible Loan” in Appendix A to the RFA
is hereby amended and restated in its entirety to read as follows:
“(ee)    the Custodian File with respect to such Loan shall have been delivered
to the Custodian within five (5) Business Days following acquisition of such
Loan by the Seller; provided that, prior to the Obligor Note Delivery Date, such
Custodian File may exclude the related Obligor Note (excluding any Obligor Note
that is delivered electronically) until the Obligor Note Delivery Date has
occurred, at which time such Obligor Note shall be or shall have been delivered
to the Custodian;”.
(i)    Clause (pp) of the definition of “Eligible Loan” in Appendix A to the RFA
is hereby amended and restated in its entirety to read as follows:
“(pp)    with respect to which the Loan Documents are complete and in accordance
with the Credit and Collection Policy; provided that, prior to the Obligor Note
Delivery


 
3
 




--------------------------------------------------------------------------------




Date, such Loan Documents may exclude the related Obligor Note (excluding any
Obligor Note that is delivered electronically) until the Obligor Note Delivery
Date has occurred, at which time such Obligor Note shall be or shall have been
delivered to the Custodian;”.
(j)    Exhibit C to the RFA is hereby amended and restated in its entirety in
the form of Annex 1 attached hereto.
SECTION 3.    Amendments to the Custodian Agreement. The Seller, the
Administrative Agent and the Custodian hereby agree that the Custodian Agreement
is amended as follows:
(a)    The second paragraph of Section 2 of the Custodian Agreement is hereby
amended and restated in its entirety to read as follows:
“Not later than 40 days following the initial Closing Date or five (5) Business
Days following the applicable date the Seller acquires an interest in any Loans
pursuant to the Sale Agreement, the Seller shall deliver or cause to be
delivered and released to the Custodian the Custodian Files pertaining to each
of the Loans identified in the Loan Schedule annexed hereto or as updated
pursuant to this Section 2, including but not limited to: (i) a schedule of each
item or document in the Custodian Files, (ii) the original executed Obligor
Note, duly indorsed in blank with note transfer powers in the form attached
hereto as Exhibit 5, (iii) originals or copies (including, without limitation,
electronic copies) of each Loan Document executed in connection therewith or
related thereto, and (iv) acknowledgment copies of applicable UCC filings
against the related Obligor with respect to such Loan; provided that,
notwithstanding the foregoing, prior to the Obligor Note Delivery Date, such
Custodian Files and Loan Documents may exclude the related Obligor Note and the
Seller shall not be required to deliver such Obligor Note (excluding any Obligor
Note that is delivered electronically) until, in each case, the Obligor Note
Delivery Date has occurred, at which time such Obligor Note shall be or shall
have been delivered to the Custodian. Any electronic copies delivered to the
Custodian hereunder shall be held by the Custodian in electronic form.”.
(b)    Section 3 of the Custodian Agreement is hereby amended and restated in
its entirety to read as follows:
“Not later than 45 days following the initial Closing Date or eight (8) Business
Days following the applicable date the Seller acquires an interest in any Loans
pursuant to the Sale Agreement (provided, however, if more than 100 Custodian
Files are delivered to the Custodian in connection with any single such date,
the Custodian shall deliver the Initial Trust Receipt to the Seller, the
Servicer and the Administrative Agent within a number of Business Days as
mutually agreed upon by the parties), the Custodian shall deliver to the Seller,
the Servicer and the Administrative Agent an Initial Trust Receipt and
Certificate, wherein the Custodian shall state that a File is in its possession
with respect to each Loan listed in the related Loan Schedule (other than any
Loan specifically identified on the exception report attached to such
certificate) and that (i) the related Obligor Note is in its possession and is
an original; and (ii) each such Obligor Note has been indorsed as provided in
Section 2 of this Agreement. The Custodian makes no representations as to (x)
the validity,


 
4
 




--------------------------------------------------------------------------------




legality, enforceability, recordability or genuineness of any documents
contained in any Files, or (y) the collectability, insurability, effectiveness
or suitability of any Loan. The Custodian shall not be required to conduct an
independent review of any File other than as specifically outlined in this
Agreement. For the avoidance of doubt, the Custodian shall not be required to
deliver an Initial Trust Receipt and Certificate relating to those Custodian
Files previously held under the Previous Custodian Agreement; provided that the
Seller shall have the right to rely on any Previous Initial Trust Receipt
delivered pursuant to the Previous Custodian Agreement to the extent such
Previous Initial Trust Receipt relates to Loans that shall continue to be held
by the Custodian on and after the Closing Date.”.
SECTION 4.    Amendments to the Sale Agreement. The Originators, the Seller, the
Administrative Agent and the Purchasers hereby agree that the Sale Agreement is
amended as follows:
(a)    Section 2.5 of the Sale Agreement is hereby amended and restated in its
entirety to read as follows:
“Deliveries. Each Originator (a) shall deliver to the Custodian within 40 days
following the Closing Date or within five (5) Business Days after the applicable
Addition Date, as applicable, the Custodian File with respect to each Loan
transferred by it to the Company on such date (provided that if any Loan
transferred by an Originator to the Company does not contain an Obligor Note,
then the applicable Originator may electronically deliver the Custodian File
with respect to such Loan) and (b) has recorded and filed and, in the case of
Additional Designated Loan Agreements, shall, prior to the applicable Addition
Date, record and file, at its own expense, any financing statements (and
continuation statements with respect to such financing statements when
applicable) naming such Originator as transferor and the Company as purchaser
covering the Loans and the Related Assets thereof then existing and thereafter
created or acquired meeting the requirements of applicable state law in such
manner and in such jurisdictions as are reasonably requested by the Company or
necessary to perfect the transfer and assignment of the Loans and Related Assets
from such Originator to the Company; provided that, notwithstanding the
foregoing, prior to the Obligor Note Delivery Date, such Custodian File and Loan
Documents may exclude the related Obligor Note and the applicable Originator
shall not be required to deliver such Obligor Note (excluding any Obligor Note
that is delivered electronically) until, in each case, the Obligor Note Delivery
Date has occurred, at which time such Obligor Note shall be or shall have been
delivered to the Custodian. The Company shall provide the Custodian with an
updated copy of Annex 3 hereto concurrently with any update thereto hereunder.
Each Originator has delivered a file-stamped copy of such financing statements
or other evidence of such filings to the Company and has taken, or shall take,
at the Company’s expense, all other steps as are necessary under applicable law
to perfect such transfers and assignments and has delivered, or shall deliver,
confirmation of such steps as are reasonably requested by the Company or the
Required Purchasers.”.
(b)    Section 4.1(dd) of the Sale Agreement is hereby amended and restated in
its entirety to read as follows:


 
5
 




--------------------------------------------------------------------------------




“(dd)    Not later than the fortieth (40th) day following the Closing Date or
the fifth (5th) Business Day following the applicable Sale Date, the Originators
shall deliver or cause to be delivered directly to the Custodian for the benefit
of the Affected Parties the Custodian File relating to such Pool Assets, and,
notwithstanding the foregoing, on or prior to the later of (x) the Obligor Note
Delivery Date and (y) the fifth (5th) Business Day following the applicable Sale
Date, shall cause all Obligor Notes (other than any Obligor Note that has been
signed electronically) related to such Pool Assets to be (i) duly indorsed in
blank with note transfer powers in the form set forth in the Custodian Agreement
and (ii) delivered to the Custodian. Not later than the fifth (5th) Business Day
following any amendment or modification to any Loan Document, the Originators
shall deliver or cause to be delivered such Loan Document to the Custodian.”.
SECTION 5.    Consents.
(a)    Pursuant to and in accordance with Section 13.1 of the RFA, the Custodian
hereby acknowledges and consents to the amendments to the RFA set forth in
Section 2.
(b)    Pursuant to and in accordance with Section 26 of the Custodian Agreement,
the Purchasers party hereto hereby acknowledge and consent to the amendments to
the Custodian Agreement set forth in Section 3.
SECTION 6.    Reallocation and Assignment. On the date hereof, at the direction
of the Administrative Agent, the Purchaser Agents of each Purchaser Group shall
make and receive payments to and from the Administrative Agent so that, after
giving effect thereto, the Total Investment is held ratably by the Purchasers in
accordance with the Ratable Share of such Purchaser’s Purchaser Group, which,
for the purposes of this Section 6, will be as set forth opposite such
Purchaser’s name on Exhibit C to the RFA (as amended by this Amendment).
SECTION 7.    Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all provisions of the Agreements shall remain in
full force and effect. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreements other than
as expressly set forth herein and shall not constitute a novation of the
Agreements.
SECTION 8.    Representations and Warranties. Each of the Seller and Servicer
hereby represents and warrants to the Administrative Agent and the Purchasers as
of the date of this Amendment as follows:
(a)    this Amendment has been duly executed and delivered by it;
(b)    this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);


 
6
 




--------------------------------------------------------------------------------




(c)    no authorization or approval or other action by, and no notice to,
license from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;
(d)    the execution, delivery and performance by it of this Amendment (i) is
within its limited liability company or corporate powers, (ii) has been duly
authorized by all necessary limited liability company or corporation action, and
(iii) does not contravene, violate or breach (1) its organizational documents or
(2) any Applicable Law; and
(e)    immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller or the Servicer, as applicable,
that are qualified as to materiality are true and correct, and each not so
qualified are true and correct in all material respects (except to the extent
such representations and warranties explicitly refer solely to an earlier date
or period, in which case they shall be true and correct as of such earlier date
or period), and (ii) no Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event has occurred and is
continuing.
SECTION 9.    Conditions to Effectiveness. This Amendment shall become effective
upon receipt by the Administrative Agent of:
(a)     executed counterparts of this Amendment; and
(b)    a copy of the resolutions or unanimous written consent, as applicable, of
the board of directors or board of managers, as the case may be, of each of
Seller and Servicer required to authorize the execution, delivery and
performance by it of this Amendment and the transactions contemplated hereby,
certified by its secretary or any other authorized person.
SECTION 10.    Miscellaneous.
(a)     This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.
(b)     Any provisions of this Amendment which are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(c)     THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF,


 
7
 




--------------------------------------------------------------------------------




EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY
OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE POOL ASSETS
OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK).
(d)     Headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.
(e)     Section 13.7 of the RFA is hereby incorporated as if fully set forth
herein.
(f)     This Amendment is a Transaction Document and all references to a
“Transaction Document” in the Agreements and the other Transaction Documents
(including, without limitation, all such references in the representations and
warranties in the Agreements and the other Transaction Documents) shall be
deemed to include this Amendment.
(G)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.






 
8
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


COFINA FUNDING, LLC, as Seller


By: /s/ Eric Born____________________
Name: Eric Born
Title: Chief Credit Officer








CHS INC., as Servicer and an Originator


By:/s/ Jamey Grafing__________________
Name: Jamey Grafing
Title: Corporate Treasurer






CHS CAPITAL, LLC, as Servicer and an Originator


By:/s/ Randy Nelson___________________
Name: Randy Nelson
Title: President









--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative
Agent, a Committed Purchaser and Purchaser Agent for the BTMU Purchaser Group


By:/s/ Richard Gregory Hurst______________
Name: Richard Gregory Hurst
Title: Managing Director








VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser


By:/s/ David V. DeAngelis________________
Name: David V. DeAngelis
Title: Vice President


 




--------------------------------------------------------------------------------






NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Conduit Purchaser

By:/s/ L.F. van der Sman ______________
Name: L.F. van der Sman
Title: Proxy Holder

By:/s/ P.D. Haverkamp-Idema______________
Name: P.D. Haverkamp-Idema
Title: Proxy Holder



COÖPERATIEVE RABOBANK U.A., as a Committed Purchaser

By:/s/ E. van Esveld__________________
Name: E. van Esveld
Title: Managing Director     


By:/s/ Jennifer Vervoorn_______________
Name: Jennifer Vervoorn
Title: Associate Director


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Purchaser Agent for the Rabobank
Purchaser Group

By:/s/ Raymond Dizon________________
Name: Raymond Dizon
Title: Executive Director


By:/s/ David Braakenburg______________
Name: David Braakenburg
Title: Vice President


 




--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as Custodian


By:/s/ Samantha Howe________________
Name: Samantha Howe
Title: Vice President


 




--------------------------------------------------------------------------------






ANNEX 1
Exhibit C
Purchaser Groups

Purchaser Group:
BTMU Purchaser Group
Conduit Purchaser:
Victory Receivables Corporation
Committed Purchaser:
The Bank of Tokyo-Mitsubishi-UFJ, Ltd.
Purchaser Agent:
The Bank of Tokyo-Mitsubishi-UFJ, Ltd.
Purchaser Group Commitment:
$419,117,647.00
Purchaser Group:
Rabobank Purchaser Group
Conduit Purchaser:
Nieuw Amsterdam Receivables Corporation B.V.
Committed Purchaser:
Coöperatieve Rabobank U.A.
Purchaser Agent:
Coöperatieve Rabobank U.A., New York Branch
Purchaser Group Commitment:
$330,882,353.00
 
Purchasers’ Total Commitment:
$750,000,000.00







 


